Name: Commission Regulation (EEC) No 628/85 of 12 March 1985 amending Regulation (EEC) No 1687/76 laying down common detailed rules for verifying the use and/or destination of products from intervention
 Type: Regulation
 Subject Matter: plant product;  trade policy;  distributive trades
 Date Published: nan

 No L 72/20 Official Journal of the European Communities 13 . 3 . 85 COMMISSION REGULATION (EEC) No 628/85 of 12 March 1985 amending Regulation (EEC) No 1687/76 laying down common detailed rules for verifying the use and/or destination of products from intervention 1 . In Article 1 the following paragraph is added : '4 . The provisions of this Regulation shall apply to products which are sold pursuant to Article 4 (4) of Regulation (EEC) No 516/77.' 2 . In the Annex, under ' II . Products subject to a use and/or destination other than that mentioned under I ', the following is added : '28 . Commission Regulation (EEC) No 626/85 of 12 March 1985 on the purchasing, selling and storage of unprocessed dried grapes and figs by storage agencies (28) :  Section 104 : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vegeta ­ bles ('), as last amended by Regulation (EEC) No 988/84 (2), and in particular Article 4 (8) thereof, Whereas Article 4 ( 1 ) of Regulation (EEC) No 516/77 provides that storage agencies during Certain periods shall purchase dried grapes and dried figs ; whereas Article 6 of Commission Regulation (EEC) No 626/85 of 12 March 1985 on the purchasing, selling and storage of unprocessed dried grapes and figs by storage agencies (3) provides that products sold shall be used for specific purposes ; Whereas the provisions of Commission Regulation (EEC) No 1687/76 (4), as last amended by Regulation (EEC) No 371 /85 (5), should apply to such products ; whereas that Regulation should therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, "Til forarbejdning (artikel 6, stk . 1 , i forord ­ ning (EÃF) nr. 626/85)", Zur Verarbeitung bestimmt (Artikel 6 Absatz 1 der Verordnung (EWG) Nr. 626/85)", "ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã ¶Ã Ã ¼Ã µÃ ½Ã ¿ Ã ³Ã ¹Ã ± Ã ¼Ã µÃ Ã ±ÃÃ ¿Ã ¯Ã ·Ã Ã · [Ã ¬Ã Ã ¸Ã Ã ¿ 6 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  1 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 626/85 ]", "For processing (Article 6 ( 1 ) of Regulation (EEC) No 626/85)", "destinÃ ©s Ã la transformation [article 6 para ­ graphe 1 du rÃ ¨glement (CEE) n0 626/85]", Per la trasformazione (articolo 6, paragrafo 1 , del regolamento (CEE) n . 626/85)", Bestemd voor verwerking (artikel 6, lid 1 , van Verordening (EEG) nr. 626/85)". HAS ADOPTED THIS REGULATION :  Section 106 : "The date of the acceptance of the purchase application". (28) OJ No L 72, 13 . 3 . 1985, p. 7 .'Article 1 Regulation (EEC) No 1687/76 is hereby amended as follows : Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 73 , 21 . 3 . 1977, p. 1 . (2) OJ No L 103, 16 . 4 . 1984, p. 11 . (3) See page 7 of this Official Journal . (4) OJ No L 190, 14 . 7 . 1976, p. 1 . Is) OJ No L 44, 14 . 2 . 1985, p. 14. 13 . 3 . 85 Official Journal of the European Communities No L 72/21 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 March 1985 . For the Commission Frans ANDRIESSEN Vice-President